                     UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF NORTH CAROLINA
__________________________________________
                                           )
RONNIE LEE SANDERS,                       )  19-cv-410
                                           )
                              Plaintiff,  )
      v.                                   )
                                           ) JURY TRIAL DEMANDED
                                           )
SMITH DEBNAM NARRON DRAKE                  )
SAINTSING & MYERS, LLP and FIRST          )
TECHNOLOGY FEDERAL CREDIT                 )
UNION,                                    )
                                           )
                              Defendants. )
__________________________________________)

                                    COMPLAINT

      Plaintiff RONNIE LEE SANDERS (“Mr. Sanders”), complaining of Defendant

SMITH DEBNAM NARRON DRAKE SAINTSING & MYERS, LLP (“Smith

Debnam”) and FIRST TECHNOLOGY FEDERAL CREDIT UNION (“First Tech”),

shows the Court:

      1.     Mr. Sanders brings this action for actual and statutory damages,

against Defendants for deceptive debt collection practices – specifically, for their

attempts to collect a debt that Mr. Sanders never owed – that violated Federal and

North Carolina law.

                                      II. Parties

      2.     Plaintiff Ronnie Lee Sanders is a natural person who, at all times

relevant to the events described in this Amended Complaint, has lived in

Greensboro, North Carolina.




                                           1


       Case 1:19-cv-00410-UA-JEP Document 3 Filed 10/24/19 Page 1 of 10
       3.     Mr. Sanders is a “consumer” as that term is defined by 15 U.S.C.

§1692a(3), which is part of the Fair Debt Collection Practices Act (“FDCPA”).

       4.     Defendant Smith Debnam Narron Drake Saintsing & Myers, LLP

(“Smith Debnam”) is a limited liability partnership and a law firm, organized and

existing under the laws of the State of North Carolina. Its principal place of

business is located at 4601 Six Forks Rd., Ste. 400, Raleigh, NC 27609.

       5.     Smith Debnam’s website lists one of its practice areas as “Creditors’

Rights & Collections.” Its website further states that its clients include “Banks,

Finance companies, . . . Debt buyers, Collection agencies, Credit unions, . . . [and]

Mortgage companies,” and that it is “equipped to handle . . . routine commercial and

consumer collections . . . .” Smith Debnam’s website also lists one of its “Services

Offered” as “Collection Litigation.”

       6.     Acting on behalf of its various clients, Smith Debnam has filed several

lawsuits against North Carolina consumers to collect consumer debts. Smith

Debnam also regularly sends debt-collection letters to North Carolina consumers on

behalf of its clients.

       7.     For the foregoing reasons, Smith Debnam is a “debt collector” as that

term is defined by 15 U.S.C. § 1692(a)(6).

       8.     Defendant First Technology Federal Credit Union (“First Tech”) is a

federal credit union organized and existing under the laws of the United States. Its

principal place of business is 2702 Orchard Pkwy., San Jose, CA 95134.




                                             2


       Case 1:19-cv-00410-UA-JEP Document 3 Filed 10/24/19 Page 2 of 10
      9.     On information and belief, First Tech extends credit for the purchase of

personal vehicles to consumers nationwide.

      10.    To the extent that First Tech engages, directly or indirectly, in

collection of obligations owed or alleged to be owed in connection with the auto loans

it makes, it is a “debt collector” as that term is defined by N.C. Gen. Stat. § 75.50(3).

                               III. Jurisdiction & Venue

      11.    This Court has federal question jurisdiction under 15 U.S.C. § 1692k(d)

and 28 U.S.C. § 1331.

      12.    Venue is proper in this district under 28 U.S.C. § 1391(b), in that a

substantial part of the events or omissions giving rise to the claim occurred within

this district, specifically: The lawsuit was filed and served within this district.

      13.    This Court has supplemental jurisdiction over Plaintiff’s North

Carolina state law claims under 28 U.S.C. § 1367, in that his state law claims are so

related to his FDCPA claims that they form part of the same case or controversy.

                                IV. Factual Allegations

      14.    In early June 2017, Mr. Sanders purchased a 2011 Ford Edge from

Vann York Chevrolet, Inc. (“Vann York”) in High Point, NC.

      15.    Mr. Sanders started having problems with the Edge’s transmission

and power system as soon as he drove it off the lot.

      16.    Specifically, when he tried to shift the transmission, the whole vehicle

started to jerk. Also, the power windows and the power sunroof did not work, and

the rear backup camera did not work properly.




                                            3


       Case 1:19-cv-00410-UA-JEP Document 3 Filed 10/24/19 Page 3 of 10
      17.    Mr. Sanders test-drove the Edge before he signed the papers, but, on

information and belief, Vann York intentionally hid the problems with the

transmission and the power system. Before the test drive began, a Vann York

employee had already pulled the Edge out of its parking spot and pointed it toward

the road. Also, the Vann York employee had put the air conditioning on full-blast, so

Mr. Sanders never thought to roll down the windows.

      18.    Mr. Sanders called Vann York several times to complain about the

problems. Vann York told Mr. Sanders they would fix the Edge, but kept on putting

Mr. Sanders off, saying that the parts hadn’t come in yet.

      19.    Finally, about two weeks after Mr. Sanders bought it, he took the Edge

to Vann York. When he got there, Vann York told him that they hadn’t even ordered

parts for the Edge. Instead, Vann York said they would take the Edge back and sell

Mr. Sanders a different vehicle, which turned out to be a 2016 Nissan Murano.

      20.    Vann York led Mr. Sanders to believe that it would be canceling the

Edge purchase, and selling him a Murano instead. Vann York told Mr. Sanders that

the Murano had no mechanical problems and that it was fully loaded.

      21.    Much later, Mr. Sanders realized that Vann York had treated the Ford

Edge as a trade-in. Instead of canceling the sale of the Edge, Vann York added all

the negative equity from the loan on the Edge into another loan for the Murano.

      22.    Vann York immediately assigned the loan that financed the purchase

of the Murano to First Technology Federal Credit Union (“First Tech”).




                                          4


      Case 1:19-cv-00410-UA-JEP Document 3 Filed 10/24/19 Page 4 of 10
       23.    As soon as Mr. Sanders got into the Murano to drive it home, he knew

that Vann York had tricked him a second time, because the Murano had the exact

same problems with the transmission and the power system, and it was not fully

loaded.

       24.    That same day Mr. Sanders made a phone call to Vann York to say he

did not want the Murano because it did not match up with what Vann York agreed

to sell him. Vann York refused to take it back.

       25.    Mr. Sanders also called First Tech that day, telling them not to send

any money to Vann York, because Vann York had misled him about the car and he

was going to cancel his purchase.

       26.    Over the next several days, Mr. Sanders called First Tech several

times, and each time, he told the First Tech employee he talked to about the

problems with the Murano; that he was going to cancel his purchase and return the

Murano; and that First Tech should not send any money to Vann York.

       27.    Vann York ignored Mr. Sanders’s complaints. The First Tech

employees were courteous, but never acknowledged that Mr. Sanders had the right

to revoke acceptance of the Murano, nor gave him instructions on what to do with

the collateral.

       28.    Eventually, Mr. Sanders took the Murano back to Vann York and left

it in the parking lot.

       29.    During a telephone call, Mr. Sanders told a First Tech employee that

he had left the Murano at Vann York.




                                          5


       Case 1:19-cv-00410-UA-JEP Document 3 Filed 10/24/19 Page 5 of 10
      30.       On September 20, 2017, First Tech sent Mr. Sanders a collection letter

demanding stating that his account was “seriously delinquent” and demanding

payment of $1,436.70. A copy of the letter is attached to this Amended Complaint as

Exhibit A.

      31.       First Tech then took possession of the Murano.

      32.       On September 28, 2017, First Tech sent Mr. Sanders a second

collection letter stating that it intended to sell the Murano, and also stating that, if

the sale realized less than Mr. Sanders’ amount due, Mr. Sanders could be liable for

the difference. A copy of the letter is attached to this Amended Complaint as

Exhibit B.

      33.       Then, continuing to treat the Murano as collateral that had been

repossessed under Article 9 of the Uniform Commercial Code, sold the Murano at a

private sale.

      34.       On November 2, 2017, First Tech sent Mr. Sanders a third collection

letter stating that, after the sale of the sale of the Murano, Mr. Sanders still owed

$11,131.23, and threatening “further collection measures” if Mr. Sanders failed to

remit that amount. A copy of this letter is attached to this Amended Complaint as

Exhibit C.

      35.       On April 16, 2017, First Tech – through its attorneys Smith Debnam –

filed a debt collection lawsuit against Mr. Sanders in the Guilford County District

Court to collect $11,829.41, plus interest and attorney fees. In the state court

complaint, Smith Debnam alleged that this was the deficiency that remained on the




                                            6


       Case 1:19-cv-00410-UA-JEP Document 3 Filed 10/24/19 Page 6 of 10
loan that had financed the purchase of the Murano, following the sale of the

Murano. A copy of the state court summons and complaint filed by Smith Debnam

is attached to this Amended Complaint as Exhibit D.

      36.    In the state court action that followed, Mr. Sanders alleged

counterclaims against First Tech under Article 9 of the Uniform Commercial Code.

First Tech responded by moving to compel arbitration of Mr. Sanders’s

counterclaims.

      37.    In response, Mr. Sanders argued that, because he had revoked

acceptance of the Murano and terminated the purchase contract, the contract’s

arbitration clause was not binding on Mr. Sanders.

      38.    At oral argument on First Tech’s motion to compel, First Tech’s

attorney conceded that Mr. Sanders had revoked acceptance of the Murano, thus

terminating the purchase contract.

      39.    Based on First Tech’s concession, the Guilford County District Court

dismissed both First Tech’s deficiency claim and Mr. Sanders’s Article 9

counterclaims.

                                    COUNT ONE
                 Violation of the Fair Debt Collection Practices Act
                              (15 U.S.C. § 1692 et seq.)

      40.    Plaintiff incorporates by reference the allegations of paragraphs 1

through 39 as if fully repeated here.

      41.    The state court complaint prepared and filed by Smith Debnam was a

“communication” as that term is defined in 15 U.S.C. § 1692a(2) of the FDCPA.




                                          7


      Case 1:19-cv-00410-UA-JEP Document 3 Filed 10/24/19 Page 7 of 10
      42.    The state court complaint, which falsely stated that Mr. Sanders owed

a $11,829.41 debt and which threatened Mr. Sanders with a deficiency judgment,

was a false representation of the character, amount, and legal status of a debt that

violated 15 U.S.C. § 1692e(2)(A) of the FDCPA. It was also an action that Smith

Debnam was not legally permitted to take, as well as a threat to take action that

Smith Debnam was not legally permitted to take, that violated 15 U.S.C. § 1692e(5)

of the FDCPA. Finally, it was a false representation and deceptive means of

attempting to collect a debt that violated 15 U.S.C. § 1692e(10) of the FDCPA.

                                   COUNT TWO
                Violations of the North Carolina Debt Collection Act
                           N.C. Gen. Stat. § 75-50 et seq.

      43.    Plaintiff incorporates by reference the allegations of paragraphs 1

through 39 as if fully repeated here.

      44.     First Tech’s act of sending the letter dated September 20, 2017 (which

is attached as Exhibit A) was a “fraudulent, deceptive, [and] misleading

representation” prohibited by N.C. Gen. Stat. § 75-54 in that it stated that Mr.

Sanders was delinquent in payments on a debt that, as First Tech later admitted,

had ceased to exist. The act of sending the letter was also an “unconscionable

means” of attempting to collect a debt prohibited by § 75-55(2), in that First Tech

was not legally entitled to collect the fake debt on which it was demanding

payment. The act of sending the letter was also an “unfair threat” prohibited by §

75-51(8), in that the letter threatened “legal action” to recover a nonexistent debt,




                                           8


       Case 1:19-cv-00410-UA-JEP Document 3 Filed 10/24/19 Page 8 of 10
which is not permitted by law, and § 75-51(3), in that it threatened to make false

accusations concerning Mr. Sanders to credit reporting agencies.

      45.    First Tech’s act of sending the letter dated September 28, 2017 (which

is attached as Exhibit B) was a “fraudulent, deceptive, [and] misleading

representation” prohibited by N.C. Gen. Stat. § 75-54 in that it stated that Mr.

Sanders owed a $33,881.50 debt that, as First Tech later admitted, had ceased to

exist, and § 75-54(6), in that it falsely stated that the costs of the sale of the Murano

would be added to Mr. Sanders’s total amount due. The act of sending the letter was

also an “unconscionable means” of attempting to collect a debt prohibited by § 75-

55(2), in that First Tech was not legally entitled to collect the fake debt on which it

was demanding payment. The act of sending the letter was also an “unfair threat”

prohibited by § 75-51(3), in that it threatened to make false accusations concerning

Mr. Sanders to credit reporting agencies.

      46.    First Tech’s act of sending the letter dated November 2, 2017 (which is

attached as Exhibit d) was a “fraudulent, deceptive, [and] misleading

representation” prohibited by N.C. Gen. Stat. § 75-54 in that it stated that Mr.

Sanders owed a $11,131.23 debt that, as First Tech later admitted, had ceased to

exist. The act of sending the letter was also an “unconscionable means” of

attempting to collect a debt prohibited by § 75-55(2), in that First Tech was not

legally entitled to collect the fake debt on which it was demanding payment. The act

of sending the letter was also an “unfair threat” prohibited by § 75-51(3), in that it




                                            9


       Case 1:19-cv-00410-UA-JEP Document 3 Filed 10/24/19 Page 9 of 10
threatened to make false accusations concerning Mr. Sanders to credit reporting

agencies.

                            DEMAND FOR JURY TRIAL

       Please take notice that Plaintiff demands a trial by jury on all claims herein

so triable.

                            DEMAND FOR JUDGMENT

       WHEREFORE, Plaintiff Ronnie Sanders prays he be awarded:

              A. Actual damages;

              B. As to Smith Debnam, $1,000 in statutory damages;

              C. As to First Tech, the maximum civil penalty of $4,000
                 for each violation of the North Carolina Debt
                 Collection Act for a total of $12,000;

              D. As to First Tech, punitive damages;

              E. Attorney fees, litigation expenses, and costs; and

              F. Any other relief that this Court deems appropriate
                 under the circumstances.

Dated: October 24, 2019
       Winston-Salem, NC


                                   LAW OFFICE OF JONATHAN R. MILLER, PLLC
                                   d/b/a SALEM COMMUNITY LAW OFFICE

                                   By: /s/ Jonathan R. Miller
                                       Jonathan R. Miller
                                       Plaintiff’s Attorney




                                          10


      Case 1:19-cv-00410-UA-JEP Document 3 Filed 10/24/19 Page 10 of 10
